Title: To Alexander Hamilton from Josias Carvel Hall, 7 February 1800
From: Hall, Josias Carvel
To: Hamilton, Alexander


          
            Sir
            Havre de Grace Feby 7th 1800
          
          I have thought it proper to report to you my arrival at this Place as I am within your District & I believe you have the general Superintendency of the recruiting Service. I find this Business paralysed by a Vote of the House of Delegates’ & in which I presume the Senate will concur. In this Event it will perhaps be improper to  proceed. I am ready to  receive any Communications you may think proper to make
          I have seen an army List publised according with that furnishd by you, under Injunctions of Secrecy, in April last, differing only in one  but that a very material Instance. If the Army are  to be disbanded it is of little Consequence but very unfortunate if reorganized.
          With great Consideration I am Sir Yr most Obdt Servt
          
            J Carvel Hall
          
        